COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


 TEXAS DEPARTMENT OF AGING                      §
 AND DISABLITY SERVICES,                                          No. 08-13-00202-CV
                                                §
                  Appellant,                                        Appeal from the
                                                §
 v.                                                          County Court at Law No. 3
                                                §
 SANDRA DELONG,                                                    of El Paso, Texas
                                                §
                  Appellee.                                      (TC# 2012-DCV-04738)
                                                §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed as moot, in accordance with the opinion of this Court. We therefore dismiss the

appeal. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 2ND DAY OF APRIL, 2014.

                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.